DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Il-Hwan (KR950010521Y1).

Re 1, Il-Hwan discloses an apparatus for protecting a validator assembly (par 7), the apparatus (Fig 4) comprising: 
a body disposable on the validator assembly, wherein the body comprises: 
at least one first panel (21) configured to define an interior space of the body and an opening of the body leading into the interior space, wherein the interior space is configurable for receiving at least one portion of the validator assembly through the opening, wherein the at least one first panel is configured to extend over the at least one portion of the validator assembly covering the at least one portion based on the receiving (fig 7, par 4, 12); and 
at least one second panel (22) pivotally coupled to the at least one first panel using at least one coupling mechanism (23), wherein the at least one second panel is configured to extend over at least one tray of the validator assembly, wherein the at least one second panel is configured for transitioning between a plurality of positions in relation to the at least one first panel, wherein the at least one second panel covers at least one tray portion of the at least one tray in at least one first position of the plurality of positions (Fig 5a), wherein the at least one second panel does not cover the at least one tray portion in at least one second position of the plurality of positions (Fig 5b), wherein the at least one second panel provides access to the at least one tray in the at least one second position, wherein the at least one second panel restricts access to the at least one tray in the at least one first position, wherein at least one object is removably disposable on the at least one tray in the at least one second position, wherein the at least one object is not removably disposable on the at least one tray in the at least one first position, wherein the validator assembly is configurable for at least one dispensing and accepting the at least one object from the at least one tray (par 7, 12, 15, 21).

RE 2, wherein the at least one first panel (21) comprises a first top panel and a pair of first opposing side panels (25), wherein the first top panel comprises a pair of first opposing side edges and a pair of first opposing end edges, wherein each first side panel of the pair of first opposing side panels extend laterally from each first side edge of the pair of first opposing side edges defining the interior space and the opening (fig 5, 7).

RE 3, wherein the at least one second panel (22) comprises a pair of second opposing end edges and a pair of second opposing side edges, wherein a primary second end edge of the pair of second opposing end edges is pivotally coupled with a primary first opposing end edge of the pair of first opposing end edges using the at least one coupling mechanism (fig 5b, par 15-16).

RE 4, wherein the at least one second panel (22) is configured for deflecting at least one first object disposable on at least one second outer surface of the at least one second panel away from the at least one tray (par 1), wherein the at least one second outer surface comprises a convex portion extending between the pair of second opposing side edges, wherein the convex portion directs the at least one first object towards at least one second side edge of the pair of second opposing side edges for deflecting the at least one first object (par 18, 24).

RE 5, wherein the at least one second panel (22) is configured for deflecting at least one first object disposable on at least one second outer surface of the at least one second panel away from the at least one tray, wherein the at least one second panel slopes downwardly from the primary second end edge to a secondary second end edge of the pair of second opposing end edges in the at least one first position (Fig 5a), wherein the at least one second outer surface of the at least one second panel directs the at least one first object towards at least one of the secondary second end edge and at least one second side edge of the pair of second opposing side edges for deflecting the at least one first object (par 22-24).

RE 6, wherein the at least one first panel (21) is configured for deflecting at least one first object disposable on at least one first outer surface of the top panel away from the at least one portion of the validator assembly, wherein the at least one first outer surface comprises a convex portion extending between the pair of first opposing side edges, wherein the convex portion directs the at least one first object towards at least one first side edge of the pair of opposing first side edges for deflecting the at least one first object (par 13, 14, 24).

RE 7, wherein the at least one second panel (22) comprises a second top panel and a pair of second opposing side panels (22b), wherein the second top panel comprises a pair of second opposing side edges and a pair of second opposing end edges, wherein each second side panel of the pair of second opposing side panels extend laterally from each second side edge of the pair of second opposing side edges defining an enclosure, wherein the enclosure encloses the at least one tray portion of the at least one tray in the at least one first position, wherein the enclosure does not enclose the at least one tray portion of the at least one tray in the at least one second position (Fig 5a & 5b).

RE 8, wherein the at least one second panel (22) comprises at least one transparent panel portion, wherein the at least one transparent panel portion comprises at least one transparent material, wherein the at least one tray portion of the at least one tray is visible through the at least one transparent panel portion (Fig 2, 4).

RE 9, wherein the at least one first panel (21) comprises at least one first fastening element comprised in at least one panel portion of the at least one first panel, wherein the at least one first fastening element is configurable for interacting with at least one second fastening element comprised in the at least one portion, wherein the at least one first fastening element is configured to be fastened to the at least one second fastening element for attaching the at least one first panel to the at least one portion of the validator assembly (Fig 7 par 3, 4, 12, 24).

RE 10, wherein the at least one first fastening element is configured to be detachably fastened to the at least one second fastening element for detachably attaching the at least one first panel to the at least one portion of the validator assembly (Fig 7).

RE 11, wherein the at least one first fastening element is configured to be fixedly fastened to the at least one second fastening element for fixedly attaching the at least one first panel to the at least one portion of the validator assembly (Fig 7).

RE 12, wherein the at least one first fastening element comprises at least one protrusion, wherein the at least one second fastening element comprises at least one cavity, wherein the at least one protrusion is configured to be inserted in the at least one cavity for attaching the at least one first panel to the at least one portion of the validator assembly (Fig 7).

Re 13, wherein the at least one second panel (22) is configured for transitioning between the plurality of positions in relation to the at least one first panel based on at least one action receivable by the at least one second panel (par 19, 21, 22).

RE 14, wherein at least one of the at least one first panel and the at least one second panel comprises at least one element (28), wherein a first portion of the at least one element is couplable with at least one indicator of the validator assembly, wherein the at least one element is configured for presenting at least one signal receivable by the first portion from the at least one indicator to a second portion of the at least one element (par 20).

Re 15, wherein the at least one element comprises at least one optical element, wherein the first portion is optically couplable with at least one visual indicator of the at least one indicator, wherein the second portion is comprised in at least one outer surface of at least one of the at least one first panel and the at least one second panel, wherein the at least one optical element is configured for presenting at least one visual signal of the at least one signal receivable by the first portion from the at least one visual indicator to the at least one outer surface (Fig 6, par 20).

Re 16, Il-Hwan discloses an apparatus for protecting a validator assembly (par 7), the apparatus (fig 4) comprising: 
a body disposable on the validator assembly, wherein the body comprises: 
at least one first panel (21) configured to define an interior space of the body and an opening of the body leading into the interior space, wherein the interior space is configurable for receiving at least one portion of the validator assembly through the opening, wherein the at least one first panel is configured to extend over the at least one portion of the validator assembly covering the at least one portion based on the receiving, wherein the at least one first panel comprises a first top panel and a pair of first opposing side panels, wherein the first top panel comprises a pair of first opposing side edges and a pair of first opposing end edges, wherein each first side panel of the pair of first opposing side panels extend laterally from each first side edge of the pair of first opposing side edges defining the interior space and the opening (fig 5, 7, par 4, 12); and 
at least one second panel (22) pivotally coupled to the at least one first panel using at least one coupling mechanism (23), wherein the at least one second panel is configured to extend over at least one tray of the validator assembly, wherein the at least one second panel is configured for transitioning between a plurality of positions in relation to the at least one first panel, wherein the at least one second panel covers at least one tray portion of the at least one tray in at least one first position of the plurality of positions (Fig 5a), wherein the at least one second panel does not cover the at least one tray portion in at least one second position of the plurality of positions (Fig 5b), wherein the at least one second panel provides access to the at least one tray in the at least one second position, wherein the at least one second panel restricts access to the at least one tray in the at least one first position, wherein at least one object is removably disposable on the at least one tray in the at least one second position, wherein the at least one object is not removably disposable on the at least one tray in the at least one first position, wherein the validator assembly is configurable for at least one dispensing and accepting the at least one object from the at least one tray (par 7, 12, 15, 21).

Re 17, wherein the at least one second panel comprises a second top panel and a pair of second opposing side panels, wherein the second top panel comprises a pair of second opposing side edges and a pair of second opposing end edges, wherein each second side panel of the pair of second opposing side panels extend laterally from each second side edge of the pair of second opposing side edges defining an enclosure, wherein the enclosure encloses the at least one tray portion of the at least one tray in the at least one first position, wherein the enclosure does not enclose the at least one tray portion of the at least one tray in the at least one second position (fig 5a & 5b).

RE 18, wherein the at least one second panel comprises at least one transparent panel portion, wherein the at least one transparent panel portion comprises at least one transparent material, wherein the at least one tray portion of the at least one tray is visible through the at least one transparent panel portion (fig 2, 4).

RE 19, wherein the at least one first panel comprises at least one first fastening element comprised in at least one panel portion of the at least one first panel, wherein the at least one first fastening element is configurable for interacting with at least one second fastening element comprised in the at least one portion, wherein the at least one first fastening element is configured to be fastened to the at least one second fastening element for attaching the at least one first panel to the at least one portion of the validator assembly (Fig 7 par 3, 4, 12, 24).

Re 20, wherein the at least one first fastening element comprises at least one protrusion, wherein the at least one second fastening element comprises at least one cavity, wherein the at least one protrusion is configured to be inserted in the at least one cavity for attaching the at least one first panel to the at least one portion of the validator assembly (Fig 7).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christle I. Marshall whose telephone number is (571) 270-3086.  The examiner can normally be reached on Monday – Friday 7:30AM - 4:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on (571) 272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christle I Marshall/
Primary Examiner, Art Unit 2887